Citation Nr: 0843801	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-21 697	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than May 28, 1998 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability(ies), to include on the basis of clear and 
unmistakable error (CUE) in an April 1970 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1969.  

Initially, this appeal came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision, in which, the New York, New York RO (New York RO), 
in pertinent part, denied service connection for Tourette's 
syndrome.  Later, the case was transferred to the Roanoke, 
Virginia RO (Roanoke RO).  In October 2001, the Board 
remanded this case for additional development.  Subsequently, 
the case was transferred to the Cleveland, Ohio RO (Cleveland 
RO).  In an August 2003 rating decision, the Cleveland RO, in 
part, granted a claim for a TDIU, effective May 28, 1998.  
The veteran filed a notice of disagreement (NOD) with regard 
to the effective date assigned for a TDIU.

In September 2004, the Board remanded the case for issuance 
of a statement of the case (SOC) with regard to an earlier 
effective date for a TDIU.  The veteran and R.C. testified 
before a Decision Review Officer at an August 2005 hearing.  
A transcript of the hearing is of record.

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action, on his part, is required.


REMAND

The veteran's service treatment records reflect that, as a 
result of September 1969 Medical Board Proceedings, the 
veteran was found medically unfit for service due to 
psychoneurosis, mixed, manifested by spasmodic movements of 
arms, shoulder, neck, poor tolerance to stress, moderately 
severe, which pre-existed service and was aggravated by 
service.  These results were echoed in the veteran's 
September 1969 separation examination report.

In November 1969, the veteran filed his original claim for 
service connection for a "bad case of multiple tics and 
nerve condition".  In an April 1970 rating decision, the New 
York RO denied service connection, indicating that the 
evidence showed psychiatric manifestations prior to service 
and the manifestations in service were a continuation of the 
pre-service ones with no increase in basic pathology.  
Although the veteran filed a timely NOD to this denial, he 
did not perfect an appeal following the issuance of an SOC in 
March 1971.

In August 1973, the veteran sought to reopen his previously 
denied claim.  In a November 1973 decision, the New York RO 
confirmed and continued its previous denial.
 
On May 29, 1998, the New York RO received the veteran's 
petition to reopen his previously denied claim for service 
connection for neurological problems, along with a request 
for a TDIU.  As part of this claim, the veteran specifically 
raised the issue of CUE in the RO's previous denial(s), 
stating that the military doctors in Vietnam and Japan and at 
the St. Albans and Valley Forge Hospitals misdiagnosed his 
neurological problems (Tourette's syndrome) as being 
psychoneurosis and that his neurological problems were 
aggravated by their errors.  

By an October 1998 rating decision, the New York RO, in 
pertinent part, again denied service connection for 
Tourette's syndrome and also denied entitlement to a TDIU.  
The veteran perfected an appeal to both issues.  

While on remand from the Board, in an August 2003 rating 
decision, the Cleveland RO, in pertinent part, awarded 
service connection for Tourette's syndrome manifested by 
psychoneurotic disorder, obsessive compulsive disorder and 
panic disorder and assigned an initial 70 percent rating, 
effective May 28, 1998, the date his representative received 
his claim to reopen a previously denied claim for service 
connection.  In that decision, the RO also granted the 
veteran a TDIU, effective the same date.  During an August 
2005 RO hearing and in various written statements, the 
veteran and his representative contended that he should be 
awarded an earlier effective date for a TDIU based on CUE in 
an April 1970 rating decision.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a) (formerly 38 
U.S.C. § 3010(a)); 38 C.F.R. § 3.400 (1970-2008).  If a claim 
is received within one year after separation from service, 
the effective date for the award of service connection is the 
day following separation from service; otherwise, it is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Specifically with regard to claims for TDIU/increased 
ratings, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A TDIU rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disability(ies), 
but who fail to meet the percentage standards set forth in 
section 4.16(a).

The Board also notes that where the only compensable service-
connected disability is a mental disorder (the TDIU was based 
on a service-connected disability which is rated under 
Diagnostic Code 9400 for rating generalized anxiety disorder) 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16 (c) 
(1996).  The Board observes that 38 C.F.R. § 4.16(c) was 
deleted from the Rating Schedule, effective November 7, 1996 
with the amendments for mental disorders.  However, this 
provision might be applicable here if the April 1970 rating 
decision is found to contain CUE.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates intent to apply 
for an identified benefit may be considered an informal 
claim. 38 C.F.R. § 3.155(a).  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2007).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103.

The only way the veteran could attempt to overcome the 
finality of the April 1970 decision-in an attempt to gain an 
earlier effective date-is to request a revision of that 
decision based on CUE.  See Cook v. Principi, 318 F.3d 1334, 
1339 (Fed. Cir. 2002) (en banc).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  
Thus, a finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

Contrary to the November 2005 supplemental SOC (SSOC), the 
veteran and his local representative have formally asserted 
that the April 1970 rating decision contained CUE.  As the 
veteran's CUE claim is inextricably intertwined with his 
claim for an earlier effective date for a TDIU, they must be 
considered together.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  The Board must delay reaching a determination on 
the claim for an earlier effective date for a TDIU until 
after the CUE claim has been adjudicated.  Therefore, this 
case must be remanded for the RO to consider the veteran's 
CUE claim in conjunction with his earlier effective date 
claim.

Accordingly, the case is REMANDED for the following action:

After any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for an 
earlier effective date for a TDIU, to 
include on the basis of CUE in an April 
1970 rating decision, in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative may furnish additional evidence and/or 
argument during the appropriate time frame on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




